DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-19, 21 and 23 of U.S. Application No. 16/503765 filed on 07/05/2019 have been examined. 

Claim Objections 
Claim 1-19, 21 and 23 objected to because of the following informalities: The claims utilize spelling of few words that are not used in the united states “initialising”, “behaviour”, “initialised” and initialisation” Appropriate correction is required.

Claim 23 objected to under 37 CFR 1.75(c) as being in improper form because a it depends from claim 1 but also states “ using the method of any one of the preceding claims” See MPEP § 608.01(n).  Accordingly, the claim 23 not been further treated on the merits. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12-19, 21 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the concept dispatching a plurality of vehicles to a destination and selecting an optimal route. This judicial exception is not integrated into a practical application. The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
	Regarding claim 1, applicant recites the following:

1. A computer-implemented method of determining a route to a destination, the method comprising: initialising a plurality of agents, each of which agents is arranged to find a respective path towards the destination by making a series of route decisions based on behaviour parameters, the behaviour parameters being different for different agents; modifying the plurality of agents by: scoring the paths found by the plurality of agents, comparing the paths found by the plurality of agents to a threshold score, determining a first agent of the plurality of agents, the first agent having found a path with a score on one side of the threshold score, determining a second agent of the plurality of agents, the second agent having found a path with a score on the other side of the threshold score, adding a third agent to the plurality of agents, the third agent being arranged to find a path towards the destination based on behaviour parameters the same as the behaviour parameters of the first agent and initially being located on the path of the second agent, and optionally removing the first agent from the plurality of agents; and optionally repeating the modifying until the path found by at least one of the agents of the plurality of agents reaches the destination.


The above claim components are directed to the concept of dispatching a plurality of vehicles to a destination and selecting an optimal route. The route planning is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of “one or more processors”, “user computing devices”, and “a transport provider device” nothing in the claim elements precludes the steps from being performed entirely by humans. The use of one or more computing devices to perform activities that could otherwise be performed by humans is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Furthermore, the “computer-implemented” described in paragraph [0018] of the Applicant’s specification are merely general purpose computers. The “example user or transport provider device” described in page 9 lines 24-30 and depicted in Fig. 2 of the Applicant’s specification is 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claims 2-14, 19, 21 and 23 collective functions merely provide generic computer implementation.

Regarding claim 15-18, applicant recites a computer-implemented method performing functionalities identical to those of the computer implemented method of claim 1. The 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-6, 12-19, 21 and 23  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. [US 2019/0120640 A1], hereinafter referred to as Ho
Claim 1 and 15, Ho discloses a computer-implemented method of determining a route to a destination, the method comprising: initialising a plurality of agents, each of which agents is arranged to find a respective path towards the destination by making a series of route decisions based on behaviour parameters ([see at least Fig. 3B, Fig. 16, Fig. 26B, 0088, 0110 and 0201-0205]), the behaviour parameters being different for different agents ([see at least Fig. 3B, Fig. 16, Fig. 26B, 0088, 0110 and 0201-0205]); modifying the plurality of agents by: scoring the paths found by the plurality of agents, comparing the paths found by the plurality of agents to a threshold score, determining a first agent of the plurality of agents, the first agent having found a path with a score on one side of the threshold score, determining a second agent of the plurality of agents, the second agent having found a path with a score on the other side of the threshold score, adding a third agent to the plurality of agents, the third agent being arranged to find a path towards the destination based on behaviour parameters the same as the behaviour parameters of ([see at least Fig. 3B, Fig. 16, Fig. 26B, 0051, 0088, 0110, 0124, 0125 and 0201-0205]).  


As to Claim 2, Ho discloses a method, wherein the scoring is based upon at least one of: time taken to travel along the path, risk associated with travelling along the path and cost of travelling along the path ([see at least 0159 0202]).

As to Claim 3, Ho discloses a method, wherein the threshold score is based upon at least one of: a best scoring path; the relative scores of each path; a user-selected threshold score; a maximum allowable time; a maximum allowable risk; and a maximum allowable cost  ([see at least 0051 and 0326]).

As to Claim 4, Ho discloses a method, wherein the second agent is initially determined by at least one of: random selection among each agent having found a path with a score on the other side of the threshold score; selecting the agent related to a best scoring path; weighted random selection among the plurality of agents according to the relative scores of the path related to each agent and/or wherein the location on the path of the second agent at which the third agent is initially located is dependent upon at least one of: the distribution of scores of the paths of one or more agents within the plurality of agents; the threshold score; a user selection; and a pseudorandom number ([see at least 0087, 0105, 0144 and 0197).

Claim 5, Ho discloses a method, wherein -comparing the paths found by the plurality of agents to a threshold score comprises: comparing the paths found by the plurality of agents to a plurality of threshold scores; and determining a first agent of the plurality of agents having found a path with a score on one side of every score threshold ([see at least 0051, 0197 and 0326]).

As to Claim 6, Ho discloses a method, wherein repeating the modifying until the path found by at least one of the agents of the plurality of agents reaches the destination comprises repetitively modifying the plurality of agents until a plurality of agents reaches the destination, preferably wherein the number of agents is dependent upon the relative scores of at least two agents ([see at least Fig. 3B, Fig. 16, Fig. 26B, 0051, 0088, 0110, 0124, 0125 and 0201-0205]).  
As to Claim 12, Ho discloses a method, wherein the behaviour parameters of each agent relate to at least one of: a frequency of changing direction; a probability of turning in a given direction; a probability of turning towards the destination ([see at least 0087, 0121 and 0125]).

As to Claim 13, Ho discloses a method, wherein the behaviour parameters are determined using a probability density function, preferably wherein the probability density function is a Gaussian distribution and/or wherein the behaviour parameters are determined based upon a user input, preferably wherein the user input is at least one of: a capability range, a capability threshold, a preferred behaviour ([see at least 0177-0180]).

Claim 14, Ho discloses a method, further comprising: scoring the paths determined by each agent; comparing the paths found by each of the plurality of agents to a threshold score; -7-recording a feature of the paths scoring on one side of the threshold; and wherein the plurality of agents are each arranged to find a respective path towards the destination by making a series of route decisions based on recorded features related to the paths of prior initialised agents ([see at least Fig. 3B, Fig. 16, Fig. 26B, 0051, 0088, 0110, 0124, 0125 and 0201-0205]).  

As to Claim 16, Ho discloses a method, wherein the recorded feature is a heading and/or wherein the recorded feature is a summed vector of the recorded feature of a plurality of paths scoring above the threshold score, preferably wherein the summed vector is weighted based upon the relative scores of the plurality of paths ([see at least 0087, 0144 and 0150]).  

As to Claim 19, Ho discloses a method, wherein the agents are arranged to determine a route between two locations in an environment; wherein the environment comprises a plurality layers, each layer relating to a different feature ([see at least 0107, 0143 and 0155]).  

As to Claim 21, Ho discloses a method, wherein the layers include at least one of: an agent layer, a static obstacle layer; a dynamic obstacle layer, a natural conditions layer, a user input layer, a bathymetry layer and/or wherein at least one layer relates to at least one of: a frequency of data being updated; a data source; and a measure of the reliability of data, preferably wherein the layers are of different sizes ([see at least 0107, 0143 and 0155]).  .  
  
Claim 23, Ho discloses a method, further comprising: determining an improvement related to modifying a portion of the determined route; modifying a portion of the determined route using the method of any one of the preceding claims; and -9-optionally, determining waypoints within the determined route, wherein modifying a portion of the determined route comprises modifying a portion of the determined route between two waypoints ([see at least 0092]). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 7-10 and 17-18   are rejected under 35 U.S.C. 103(a) as being unpatentable over Ho, in view of Olson et al. [US 2018/0268281 A1], hereinafter referred to as Olson.
	As to claims 7, Ho discloses all of the limitations of claim 1 as stated above. Ho does not explicitly disclose wherein the behaviour parameters of each agent are determined based upon a random seed. However Olson teaches herein the behaviour parameters of each agent are determined based upon a random seed ([see at least 0023, 0043, 0050, 0051 and 0090], “To ensure that high-cost events are recognized and not missed during random sampling, the seed state generator 116 identifies influential outcomes”). Both Ho and Olson illustrate similar methods determine a route and guide a vehicle. 
 	 It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Ho, to incorporate random seeding, as taught Olson, for the purpose of ensure better monitoring of a tracked object.

As to claims 8, Olson discloses computer-implemented method of determining a route to a destination, comprising: initialising a plurality of agents; which plurality of agents are each arranged to find a respective path towards the destination by making a series of decisions based on behaviour parameters, the behaviour parameters being different for different agents;  -6-wherein the behaviour parameters of each agent are determined based upon a random seed; and storing the random seed associated with each agent ([see at least 0023, 0043, 0050, 0051 and 0090]).  As to claims 9, Olson discloses, further comprising recording a determined route based solely upon the random seed.  

As to claims 10, Olson discloses, wherein the random seed is generated based upon a user selection and/or wherein the behaviour parameters of each agent are determined based upon a plurality of random seeds.  

As to Claim 17, Olson discloses a method, wherein the recorded feature is recorded for a predetermined number of reinitialisations, preferably wherein the recorded feature is not altered between generations and/or wherein the predetermined number of reinitialisations depends on the score of the related path ([see at least 0023, 0044, 0048 and 0062]).
 
As to Claim 18, Olson discloses a method, wherein the area over which the plurality of agents is affected by the recorded feature changes between generations, preferably wherein the ([see at least 0051, 0084 and 0094]).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668